Citation Nr: 1634528	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-23 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction. 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from December 1986 to June 1991 which included over four months in Southwest Asia during the Persian Gulf War.  He also had active military service from January 2003 to January 2004.  Finally, he served in the Navy Reserve in the 1990s and 2000s.

The issues come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue was remanded by the Board in April 2012 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his erectile dysfunction is due to his service-connected sleep apnea.  The Veteran submitted articles indicating that sleep apnea is often associated with erectile dysfunction.    

In a June 2003 private urology treatment record, the Veteran stated he was concerned about a low testosterone level, and that he has had erectile dysfunction since his vasectomy.  

In a July 2011 statement, T. C., M.D., noted that the Veteran was originally seen in 2003 for decreased libido and erectile dysfunction.  The Veteran reported he had no problems with libido or sexual function prior to his service in the Gulf War, but that shortly after service he developed sleep apnea and then later decreased libido and erectile dysfunction.  The doctor stated that as the Veteran may have been exposed to chemical agents during his military service, and this exposure certainly could have had an impact on the disability.  The MD noted that since the Veteran did not have the disability prior to deployment, and knowing the potential side effects to exposure to chemical agents, there certainly is a strong possibility that there may be cause and effect in his particular case. 

As there is evidence that the Veteran's erectile dysfunction may be due to service or service-connected sleep apnea, the Board finds a VA examination is necessary. 


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional private medical care providers that have treated him for his erectile dysfunction.  Make arrangements to obtain all records that he adequately identifies.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Make arrangements to obtain an etiology opinion from a VA physician regarding the Veteran's erectile dysfunction.  An examination is only required if deemed necessary by the examiner. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed erectile dysfunction was (a) caused by active service or (b) caused or aggravated by the Veteran's service-connected sleep apnea.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

3.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the last supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




